879 F.2d 862Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Edwin BRANNER, Plaintiff-Appellant,v.FREDERICK COUNTY JAIL;  Roscoe Bruce;  Lt. O'Brian,Defendants-Appellees.
No. 88-6773.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 12, 1989.Decided:  July 14, 1989.Rehearing and Rehearing In Banc Denied Aug. 7, 1989.

James Edwin Branner, appellant pro se.
Bruce Collier Phillips (Timberlake, Smith, Thomas & Moses, PC), for appellee.
Before K.K. HALL, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
James E. Branner, a Virginia inmate, appeals from the magistrate's order denying relief under 42 U.S.C. Sec. 1983.  He alleged that his due process rights as a pre-trial detainee had been violated in that he had been deprived of his personal property, including legal books and papers, thereby being denied access to the courts, and that he was forced to live in crowded and unsanitary conditions while in custody at the Frederick County Jail.  After a trial at which Branner and a number of officials of the jail testified, judgment was entered for the defendants on all claims.  After reviewing the pleadings, the partial transcript of the trial and the tape of the proceedings, we agree with the magistrate's findings that Branner was not entitled to relief on his claims of deprivation of personal property or denial of access to the courts as he was allowed reasonable access to property which could not be kept in his cell, had access to an attorney and was not prejudiced in his conduct of other legal actions in progress.  We agree further that the conditions Branner was subjected to did not violate his due process rights.  They were not so bad as to constitute a constitutional violation, and were not punitively applied to Branner.    Bell v. Wolfish, 441 U.S. 520, 536-37 (1979).


2
Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.